Name: Commission Regulation (EEC) No 1027/85 of 22 April 1985 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/20 Official Journal of the European Communities 23 . 4. 85 COMMISSION REGULATION (EEC) No 1027/85 of 22 April 1985 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products (2), as last amended by Regulation (EEC) No 1004/84 (3), and in particular Article 1 thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 2084/84 (4) ; Whereas, pursuant to Council Regulation (EEC) No 855/84, the central rate used under the common agri ­ cultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas the corrected central rate has led to a change in the relationship between the Community price and the world market price ; whereas account should therefore be taken of this fact by subjecting world market prices to a corrective factor of 0,967445 used for the calculation of levies and sluice-gate prices ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Regulation (EEC) No 172/85 0, last fixed for the period 1 February to 30 April 1985, they must be fixed anew for the period 1 May to 31 July 1985 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas, these have been fixed by Commission Regu ­ lation (EEC) No 1025/85 ^; Whereas the sluice-gate price and levy applicable to eggs in shell have been maintained unchanged by the aforementioned Regulation ; whereas it is therefore necessary likewise to maintain unchanged the sluice ­ gate prices and import duties for ovalbumin and lactal ­ bumin fixed by Regulation (EEC) No 172/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regula ­ tion (EEC) No 2783/75 in respect of the products specified in Article 1 of that Regulation and the sluice-gate prices provided for in Article 5 of that Regulation in respect of the like products shall, for the period 1 May to 31 July 1985, be as fixed by Regula ­ tion (EEC) No 172/85. Article 2 This Regulation shall enter into force on 1 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 104. 0 OJ No L 90, 1 . 4. 1984, p . 1 . (3) OJ No L 101 , 13 . 4. 1984, p. 2. (4) OJ No L 192, 20 . 7. 1984, p. 24. 0 OJ No L 20, 24. 1 . 1985, p. 20. if) See page 16 of this Official Journal .